UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6512


COURTNEY LYLES,

                    Plaintiff - Appellant,

             v.

BRYAN STERLING; MICHAEL MCCALL; LEWIS; FLORENCE MAUNEY;
STEPHEN CLAYTOR; DEGEORGES, Captain; BENNETT; SWINGER;
VALERO; TUCKER; MITCHELL; OFFICER EDGERTON; ROBINSON,
Coach; WARDEN CARTLEDGE; MISKINIS, Corporal; ROBERT OLSEN;
TASHONDA CALDWELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Cameron McGowan Currie, Senior District Judge. (9:17-cv-00149-CMC)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Courtney Lyles, Appellant Pro Se. James Victor McDade, DOYLE, O’ROURKE, TATE
& MCDADE, PA, Anderson, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Lyles appeals the district court’s order accepting the recommendation of

the magistrate judge in part and denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Lyles v. Sterling, No. 9:17-cv-00149-CMC (D.S.C.

Apr. 11, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2